At the outset, I 
have the honour of congratulating His Excellency 
Mr. Miguel d’Escoto Brockmann of Nicaragua on his 
election to the post of President of the General 
Assembly at its sixty-third session. I wish him every 
success in his endeavours. I would like also to pay 
tribute to his predecessor, His Excellency Mr. Srgjan 
Kerim, for his active collaboration with delegations 
throughout the last session. I wish also to express my 
profound respect for the able leadership demonstrated 
by His Excellency Secretary-General Ban Ki-Moon in 
the management of the United Nations. 
 The effectiveness of the international security 
system has an impact on the authority of the United 
Nations. When agreement among Security Council 
members on approaches to overcoming challenges to 
world peace seems elusive, the common security and 
credibility of the United Nations are seriously affected. 
 We shall respect our shared values and accept the 
restraints inherent in those values in order to find an 
approach that is based on a global consensus. The 
 A/63/PV.13
 
13 08-53122 
 
Security Council must fully realize its primary 
responsibility for the collective management of threats 
that transcend national boundaries and have 
implications for international security. All of us must 
strictly follow the Charter as a unique instrument of 
international relations. 
 The reform of the United Nations and its Security 
Council will further improve the credibility of the 
United Nations system. The success of the reforms will 
depend on our political willingness to deliver the 
expected results. We need to harmonize diverging 
views in order to arrive at a generally acceptable 
solution that will reflect the universal character of the 
United Nations and adapt it to present-day realities. 
 We must enhance the role of the General 
Assembly as the supreme policymaking organ of the 
United Nations. It is only by strengthening the 
Assembly’s mandate that we can successfully tackle 
some of the most pressing issues facing humanity. 
 This session is taking place at a very critical 
juncture for the South Caucasus region and for the 
international community as a whole. The worrisome 
events that took place last month in Georgia have 
clearly shown that restoring stability to the region 
requires a collective effort to strengthen the 
international security system. 
 Obviously, the situation in that region is a matter 
of concern for us, and Azerbaijan is already making its 
contribution to reduce tensions. We firmly believe that 
issues that cause disagreements in the region must be 
settled peacefully, through dialogue, on the basis of the 
norms and principles of international law and mutual 
respect. 
 The Georgian case has also proved that the 
protracted conflicts existing in the area of Georgia, 
Ukraine, Azerbaijan and Moldova (GUAM), including 
the Armenia-Azerbaijan Nagorno-Karabakh conflict, 
remain a major source of instability, and a fragile 
ceasefire regime cannot be a substitute for lasting 
peace in the region. Persistence of these conflicts 
endangers international peace and security and 
prevents the full utilization of the potential of this 
strategically important region, situated at the 
crossroads of Europe and Asia. A resolution of the 
protracted conflicts in the GUAM area will not only 
bring immediate benefits to affected countries, but will 
substantially contribute to stability and regional 
security. 
 In that context, the Caucasus Stability and 
Cooperation Platform initiated by Turkey could serve 
as a good departure point for building the regional 
security system. It is of utmost importance to ensure 
that our common efforts are built on the principles of 
mutual respect for territorial integrity, recognition of 
existing borders, equality and good-neighbourliness. 
 The prerequisite for the establishment of 
cooperation and good-neighbourly relations in the 
region is the withdrawal of Armenian troops from the 
occupied lands and the restoration of the full 
sovereignty of Azerbaijan over those territories. Only 
through that can we pave the way for peace and 
economic prosperity for the entire region. 
 The earliest possible resolution of the armed 
conflict in and around the Nagorno-Karabakh region of 
Azerbaijan remains a primary task for us. The 
Government of Azerbaijan is committed to a peaceful 
settlement of the conflict on the basis of the norms and 
principles of international law, including relevant 
Security Council resolutions, General Assembly 
resolutions and documents of the Organization for 
Security and Cooperation in Europe. 
 In order to facilitate the negotiation process, 
Azerbaijan initiated, during the sixty-second session of 
the General Assembly, consideration of the agenda 
item entitled, “The situation in the occupied territories 
of Azerbaijan”. The Assembly comprehensively 
addressed the issue and adopted resolution 62/243. We 
highly appreciate the principled support of the States 
members of the General Assembly for that resolution, 
which reaffirmed the Assembly’s continued respect and 
support for the sovereignty and territorial integrity of 
the Republic of Azerbaijan within its internationally 
recognized borders and demanded the withdrawal of all 
Armenian forces from all the occupied territories of the 
Republic of Azerbaijan. The resolution also reaffirmed 
“that no State shall recognize as lawful the situation 
resulting from the occupation of the territories of the 
Republic of Azerbaijan, nor render aid or assistance in 
maintaining this situation” (resolution 62/243, para. 5). 
It recognized  
“the inalienable right of the population expelled 
from the occupied territories of the Republic of 
Azerbaijan to return to their homes, and 
stresse[d] the necessity of creating appropriate 
conditions for this return, including the 
A/63/PV.13  
 
08-53122 14 
 
comprehensive rehabilitation of the conflict-
affected territories”. (para. 3) 
 The Assembly  
“[recognized] the necessity of providing normal, 
secure and equal conditions of life for Armenian 
and Azerbaijani communities in the Nagorno-
Karabakh region of Azerbaijan, which will allow 
an effective democratic system of self-
governance to be built up in this region within the 
Republic of Azerbaijan”. (para. 4) 
 I would like to stress that the principles laid out 
in the resolution will be used as a basis in the 
negotiation process. The General Assembly will 
continue to follow the situation in the occupied 
territories of Azerbaijan under agenda item 18 of the 
current session. 
 In recent years, Azerbaijan has made crucial 
contributions to strengthening regional stability by 
promoting security, energy, communications and 
economic cooperation projects. Production and secure 
delivery of hydrocarbon resources of the Caspian Sea 
to international markets has been an important element 
of Azerbaijan’s foreign and domestic policy. We will 
continue to carry out a strategy that will substantially 
improve energy security and economic prospects in the 
region and beyond. 
 Another strategic project under implementation is 
the construction of the Baku-Tbilisi-Kars railway 
linking our country with Georgia and Turkey through a 
major transport connection. This will create an 
essentially new and effective communication corridor 
between East and West, between Europe and Asia. 
 The economic development and growth of 
Azerbaijan have been on the rise. The growth rate of 
our gross domestic product remains one of the highest 
in the world, and reached 18 per cent in the first nine 
months of 2008. According to the forecasts of 
international financial institutions, the growth rate will 
retain its dynamics for the next year. 
 Azerbaijan is of the view that facilitating trade 
offers enormous opportunities to pursue development 
objectives. Against this background, the joint report of 
the World Bank and the International Finance 
Corporation, “Doing Business 2009”, recognized my 
country as a top reformer in 2007-2008 in 
implementing business regulatory reforms, and as one 
of the leading countries with investment-friendly 
economies. According to the report, out of 181 countries, 
Azerbaijan was rated first in improving the commercial 
environment and encouraging business start-ups. 
Azerbaijan strongly believes that these factors are 
central in attracting and mobilizing financial resources 
to support socio-economic development of the country.  
 In the meantime, we are champions in the 
implementation of the Extractive Industries 
Transparency Initiative (EITI) and consider the 
General Assembly’s adoption without a vote of 
resolution 62/274, on the EITI, as a sign of the global 
recognition of our efforts. 
 Protection and promotion of human rights is one 
of the central duties of the international community. 
Today, this is not merely a question of protecting 
individuals; it is fundamental to promoting peace and 
stability around the globe. Azerbaijan remains actively 
involved in the work of the United Nations human 
rights bodies. As a member of the Human Rights 
Council, we attach great importance to the efficient 
functioning of the Council. It is our common task and 
responsibility to ensure that that institution lives up to 
the expectations vested in it and truly becomes an 
objective, vigorous and credible universal human rights 
body. 
 Azerbaijan is fully committed to all its 
obligations as a State member of various international 
organizations to promote democracy, the rule of law 
and human rights. We believe that through consistent 
reforms and investments in education, we will achieve 
long-term stability and prosperity in our part of the 
world. 